Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2019, 4/27/2019 and 2/3/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-24 and 27 in the reply filed on 5/19/2021 is acknowledged.
Claims 25-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2021.

Claim Objections
Claim 16 is objected to because of the following informalities:  because claim 16 is not complete sentence; claim 16 is missing a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-21, 23-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrow (20070179421).
Farrow discloses a compression garment for applying compression to a body part (figures 12c-12d), wherein the compression garment comprises an elongated stretchable sleeve (301) with an inner surface and an outer surface (as seen in figures 12a-12d device of Farrow to have inner surface which is facing leg of user and outer surface as seen), wherein the elongated stretchable sleeve is adapted to be worn over the body part (see figures 12c-12d), a compression part (102) connected to the elongated stretchable sleeve (at location 120), and at least one closing part (104) connected to the compression part for fixing the compression part in a stretched state [0125], characterized in that the compression part is shaped and sized to be wrapped 
With respect to claim 15, Farrow discloses wherein the compression part extends at least over the full length of the elongated stretchable sleeve to be compressed (see figure 12c-12d).  
With respect to claim 16, Farrow discloses wherein the compression part extends beyond the full length of the elongated stretchable sleeve on one end thereof or on both ends thereof (see figure 12d).2Appl. No. 16/332,355Attorney Docket No.: 03738.005US1 Amendment and Response to Requirement For Unity of Election  
With respect to claim 17, Farrow discloses wherein the compression part is a continuous part and the closing part is provided by two or more strip-shaped elements each connected by one end to the compression part and each provided with at least one hook (see figure 12d and paragraph 0125 describes hooks).  
With respect to claim 18, Farrow discloses wherein the compression part has a first end (first end at the location 120), which is connected to the elongated stretchable sleeve, 
With respect to claim 19, Farrow discloses wherein the elongated stretchable sleeve is shaped and sized such that it alone applies an averaged pressure of less than 15 mmHg, in particular less than 10 mmHg, in particular less than 5 mmHg, to the body part [0124].  
With respect to claim 20, Farrow discloses wherein the elongated stretchable sleeve has a tubular form adapted to receive a leg or an arm (see figures 12a-12d).  
With respect to claim 21, Farrow discloses wherein the elongated stretchable sleeve is integrally made of a material different than the material of the compression part or wherein the elongated stretchable sleeve is made in part of the material of the compression part and in part of a material different than the material of the compression part, in particular wherein the 3Appl. No. 16/332,355Attorney Docket No.: 03738.005US1 Amendment and Response to Requirement For Unity of Election material of the stretchable sleeve is thinner and more stretchable than the material of the compression part [paragraph 0073 and paragraph 0123 describes different material is used for sleeve and compression part].  
With respect to claim 23, Farrow discloses wherein the compression part has an inner surface and an outer surface, wherein the at least one closing part and the outer surface of the compression part are adapted such that the at least one closing part is attachable to the outer surface of the compression part to fix the compression part in its stretched state (see figures 12c-12d).  
With respect to claim 24, Farrow discloses wherein the compression garment are stockings or a bandage [paragraph 0123 discloses 301 is a compression stocking].  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow in view of Farrow et al. (2011/0257575).
Farrow substantially discloses the invention, please rejection above; however, Farrow does not disclose wherein the compression part is made of spacer fabric.  However, Farrow et al. teaches a trim-to-fit therapeutic compression garment system and method having compression material used in a compression garment may be spacer-fabric [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to modify the compression part of Farrow’s garment to have made of spacer fabric as taught by Farrow et al. to provide various level of compression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/Primary Examiner, Art Unit 3786